Title: From Thomas Jefferson to Matthias King, 15 January 1806
From: Jefferson, Thomas
To: King, Matthias


                        
                            Sir
                            
                            Washington Jan. 15. 1806.
                        
                        I have not been able sooner to acknolege the reciept of your letter of Dec. 24. which came to hand on the
                            5th. inst. and to decline availing myself of the offer you are so good as to make therein respecting the collection of the
                            oaks of this country.   the nature of my occupations, and the constant absence from home which they have rendered necessary,
                            have never permitted the idea of my publishing any work relating to that subject, or to make any collections of plants of
                            any kind; and at the period of my retirement it will be too late to begin such undertakings. with my thanks therefore for
                            the offer you have been pleased to make, accept my salutations & respects
                        
                            Th: Jefferson.
                            
                        
                    